[J-100A&B-2016][M.O.      - Wecht, J.]
                      IN THE SUPREME COURT OF PENNSYLVANIA
                                   WESTERN DISTRICT


MARY ANN PROTZ,                                 :   No. 6 WAP 2016

                    Appellant                       Appeal from the Order of the
                                                    Commonwealth Court entered
               v.                                   September 18, 2015 at No. 1024 CD
                                                    2014, vacating the order of the Workers'
                                                    Compensation Appeal Board entered
WORKERS' COMPENSATION APPEAL                        May 22, 2014 at No. A13-0096 and
BOARD (DERRY AREA SCHOOL                            remanding with instructions.
DISTRICT),

                    Appellees                   :   ARGUED: November      1,   2016

MARY ANN PROTZ                                  :   No. 7 WAP 2016

                                                    Appeal from the Order of the
               v.                                   Commonwealth Court entered
                                                    September 18, 2015 at No. 1024 CD
                                                    2014, vacating the order of the Workers'
WORKERS' COMPENSATION APPEAL                        Compensation Appeal Board entered
BOARD (DERRY AREA SCHOOL                            May 22, 2014 at No. A13-0096 and
DISTRICT)                                           remanding with instructions.

APPEAL OF: DERRY AREA SCHOOL
DISTRICT                                        :   ARGUED: November      1,   2016




                                  CONCURRING OPINION


CHIEF JUSTICE SAYLOR                                DECIDED: JUNE 20, 2017

      I   support the core legal analysis contained in the majority opinion. At least in the

absence of some sort of ongoing legislative or administrative review or oversight,         I




agree that prospective medical texts cannot be incorporated into a scheme affecting

citizens' substantial rights. My differences with the majority opinion are more a matter
of approach than substance, as, for example,   I   find it unnecessary to even consider that

the American Medical Association might concoct anything, see Majority Opinion, slip op.

at 10, or that the General Assembly may have acted on an avoidance rationale, see id.

at 13 n.6.




                        [J-100A&B-2016][M.O.       - Wecht, J.] - 2